MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2019	ME	51	
Docket:	   Cum-18-292	
Argued:	   February	4,	2019	
Decided:	  April	4,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                             DANIEL	B.	TUCCI	SR.	et	al.	
	
	
MEAD,	J.	

      [¶1]		Daniel	B.	Tucci	Sr.,	Beatrix	T.	Tucci,	and	March	31,	LLC	(collectively,	

the	Tuccis)	appeal	from	a	judgment	of	the	Superior	Court	(Cumberland	County,	

L.	Walker,	J.)	in	favor	of	the	State	on	the	State’s	complaint	against	the	Tuccis	for	

fraudulent	 transfer	 pursuant	 to	 14	 M.R.S.	 §	 3575(1)(A)	 (2018).	 	 The	 Tuccis	

argue	that	the	State’s	action	is	barred	by	14	M.R.S.	§	3580(1)	(2018),	pursuant	

to	which	a	cause	of	action	with	respect	to	a	fraudulent	transfer	is	extinguished	

unless	brought	within	six	years	after	the	transfer	or,	if	later,	within	one	year	

after	the	transfer	was	or	could	reasonably	have	been	discovered.		Although	we	

conclude	that	section	3580	is	a	statute	of	repose	that	has	displaced	the	common	

law	 doctrine	 of	 estoppel	 on	 which	 the	 court	 relied	 in	 rejecting	 the	 Tuccis’	

section	 3580(1)	 defense,	 we	 nevertheless	 affirm	 the	 judgment	 because	 the	
2	

court’s	factual	findings	apply	with	equal	force	to	trigger	the	one-year	discovery	

exception	to	the	six-year	limitation	provided	in	section	3580(1).	

                                 I.		BACKGROUND	

      [¶2]		The	following	facts	are	drawn	from	the	Superior	Court’s	judgment	

and	are	supported	by	the	record.		The	Tuccis	are	longtime	residents	of	property	

on	Monument	Street	in	Portland.		Beginning	no	later	than	the	year	2000,	Daniel	

Tucci	 was	 engaged	 in	 business	 as	 a	 sole	 proprietor	 doing	 various	 handyman	

and	 home	 repair	 projects.	 	 Tucci	 was	 the	 subject	 of	 numerous	 customer	

complaints.	 	 For	 example,	 in	 2008	 he	 was	 convicted	 of	 Class	 B	 theft	 after	

charging	$10,000	to	a	customer’s	credit	card	without	her	permission.		In	2009,	

two	other	customers	obtained	judgments	against	him	in	the	amounts	of	$3,500	

and	$1,800.	

      [¶3]		On	January	23,	2009,	Tucci	inherited	a	one-quarter	interest	in	the	

Monument	Street	property,	which	was	 valued	at	approximately	 $81,000.		On	

February	24,	2009,	Tucci	transferred	his	interest	in	the	property	to	himself	and	

his	wife,	as	joint	tenants,	for	no	consideration.		The	release	deed	was	recorded	

in	 the	 Cumberland	 County	 Registry	 of	 Deeds.	 	 On	 September	23,	 2009,	 Tucci	

formed	March	31,	LLC,	of	which	his	wife	and	the	couple’s	three	children	were	

named	members—Tucci	was	not	a	member.		On	November	24,	2009,	Tucci	and	
                                                                                        3	

his	 wife	 conveyed	 their	 joint	 one-quarter	 interest	 in	 the	 property	 to	

March	31,	LLC,	for	no	consideration.		The	release	deed	was	also	recorded	in	the	

Cumberland	County	Registry	of	Deeds.	

	     [¶4]	 	 In	 2009	 and	 2010,	 Tucci	 claimed	 on	 his	 tax	 returns	 that	 he	 paid	

$6,000	in	rent	and	paid	no	property	taxes.		Following	a	stroke	in	2010,	Tucci	

began	 to	 receive	 Social	 Security	 Disability	 Income	 (SSDI)	 and	 temporary	

assistance	for	needy	families	(TANF)	benefits.		At	this	time,	however,	Tucci	had	

a	 substantial	 amount	 of	 cash	 hidden	 in	 his	 bedroom	 ceiling	 that	 he	 failed	 to	

disclose	to	the	Maine	Department	of	Health	and	Human	Services.	

      [¶5]		Around	2011,	after	receiving	a	number	of	complaints,	the	Consumer	

Protection	Division	of	the	Attorney	General’s	Office	began	investigating	Tucci’s	

handyman	 business.	 	 The	 Attorney	 General	 issued	 Tucci	 a	 civil	 investigative	

demand	 for	 documents	 and	 testimony.	 	 Tucci	 produced	 no	 documents	 and	

testified	that	he	was	receiving	food	stamps	and	SSDI.		Based	on	his	receipt	of	

needs-based	benefits	and	his	repeated	representations	of	poverty,	the	Attorney	

General	concluded	that	 Tucci	could	not	 pay	 any	civil	 judgment	that	might	be	

entered	against	him	but	continued	to	pursue	a	permanent	injunction	barring	

him	from	conducting	business.	
4	

      [¶6]	 	 In	 February	 2012,	 the	 State	 commenced	 an	 action	 against	 Tucci	

alleging	that	he	had	violated	the	Unfair	Trade	Practices	Act	(UTPA),	see	5	M.R.S.	

§§	205-A	 to	 214	 (2018).	 	 Throughout	 the	 course	 of	 discovery,	 he	 never	

disclosed	the	existence	of	March	31,	LLC.		At	the	trial	on	the	UTPA	complaint,	

Tucci	again	testified	to	having	no	assets,	and	several	consumers	also	testified	

that	 Tucci	 had	 stated	 that	 he	 had	 no	 assets.	 	 In	 April	 2013,	 the	 court	

permanently	 enjoined	 Tucci	 from	 operating	 a	 home	 repair	 or	 handyman	

business.		He	was	ordered	to	pay	$236,500.50	in	restitution	for	the	benefit	of	

the	 consumers	 he	 had	 harmed,	 as	 well	 as	 $140,000	 in	 civil	 penalties,	 which	

were	suspended	as	long	as	he	paid	$250	per	month	toward	the	restitution.	

      [¶7]	 	 Although	 Tucci	 did	 not	 make	 payments,	 the	 State	 chose	 not	 to	

commence	a	disclosure	hearing	during	which	Tucci	would	have	been	required	

to	 disclose	 under	 oath	 his	 income	 and	 assets,	 see	 14	 M.R.S.	 §§	 3122-3125	

(2018);	neither	did	the	State	search	registries	of	deeds	to	determine	whether	

Tucci	owned	any	real	property.	

      [¶8]	 	 The	 Superior	 Court	 found	 that	 “based	 on	 the	 various	

representations	 Tucci	 made	 to	 the	 [Attorney	 General],	 his	 tax	 returns,	 and	

testimony	of	consumers	at	the	UTPA	trial,	[the	Attorney	General]	believed	Tucci	

had	no	significant	assets	and	was	a	tenant	in	an	apartment	at	[the]	Monument	
                                                                                                            5	

Street	[property].”		On	March	29,	2016,	the	Attorney	General’s	office	received	a	

tip	 that	 Tucci	 may	 have	 an	 ownership	 interest	 in	 the	 property	 and	 that	 the	

property	 was	 listed	 for	 sale	 for	 $2.5	 million.	 	 The	 Attorney	 General	 then	

undertook	a	title	search	and	discovered	the	2009	transfers	to	Tucci	and	his	wife	

and	to	March	31,	LLC.	

        [¶9]		Within	days	of	that	discovery,	on	April	8,	2016,	the	State	brought	a	

complaint	for	fraudulent	transfer	pursuant	to	the	Uniform	Fraudulent	Transfer	

Act	(UFTA),	14	 M.R.S.	§§	3571-3582	(2018)	against	the	Tuccis.		A	bench	trial	

was	 held	 on	 February	 12	 and	 13,	 2018.	 	 Thereafter	 the	 parties	 submitted	

extensive	proposed	findings	of	fact	and	conclusions	of	law.		After	considering	

the	evidence	introduced	at	trial	and	the	parties’	proposed	findings,	the	Superior	

Court	entered	a	judgment	and	order	in	the	State’s	favor.		The	court	determined	

that	 the	 Tuccis	 were	 equitably	 estopped	 from	 asserting	 the	 bar	 set	 out	 in	

section	3580(1)	as	an	affirmative	defense	and	that	the	State	had	shown	by	clear	

and	convincing	evidence	that	Tucci	transferred	his	property	with	actual	intent	

to	 hinder,	 delay,	 or	 defraud	 creditors	 in	 violation	 of	 14	 M.R.S.	 §	3575(1)(A).1		

The	Tuccis	appeal.	


   1	 	 The	 Tuccis	 timely	 filed	a	 motion	 for	 amended	 or	 additional	 findings,	 amended	 or	 additional	

conclusions	of	law,	and	an	amended	judgment,	which	the	court	granted	in	part.		The	court	made	no	
substantive	changes	to	the	judgment	but	amended	the	judgment	to	insert	clarifying	language	with	
respect	to	remedies.	
6	

                                    II.		DISCUSSION	

      [¶10]	 	 The	 Tuccis	 argue	 that	 the	 State’s	 fraudulent	 transfer	 claim	 is	

barred	by	the	time	limitations	established	by	section	3580.		Pursuant	to	that	

statute,	“[a]	cause	of	action	with	respect	to	a	fraudulent	transfer	or	obligation	

under	[the	UFTA]	is	extinguished	unless	action	is	brought	.	.	.	[u]nder	section	

3575[(1)(A)]	within	6	years	after	the	transfer	was	made	or	the	obligation	was	

incurred	or,	if	later,	within	one	year	after	the	transfer	or	obligation	was	or	could	

reasonably	 have	 been	 discovered	 by	 the	 claimant.”	 	 In	 response,	 the	 State	

asserts	that	(1)	section	3580(1)	does	not	apply	to	the	State	because	the	statute	

does	not	specifically	name	the	State,	(2)	even	if	the	statute	applies	to	the	State,	

the	 Tuccis	 are	 equitably	 estopped	 from	 raising	 section	 3580(1)	 as	 an	

affirmative	 defense,	 and	 (3)	 even	 if	 the	 statute	 applies	 to	 the	 State	 and	 the	

Tuccis	are	not	estopped	from	raising	the	defense,	the	Tuccis	did	not	prove	their	

section	3580(1)	defense	by	a	preponderance	of	the	evidence.		Each	of	the	State’s	

arguments	will	be	discussed	in	turn.	

A.	   Applicability	of	Section	3580	to	the	State	

      [¶11]	 	 The	 State	 asserts	 that	 it	 is	 not	 bound	 by	 any	 statute	 unless	 it	 is	

expressly	named	in	it.		See	State	v.	Crommett,	151	Me.	188,	193,	116	A.2d	614,	

616	(1955)	(“It	is	a	general	rule	in	Maine	that	the	State	is	not	bound	by	a	statute	
                                                                                                                      7	

unless	expressly	named	therein.”).		The	plain	language	of	section	3580(1)	does	

not	explicitly	name	the	State;	it	uses	only	the	term	“claimant.”		“Claimant”	is	not	

defined	by	the	UFTA,	but,	pursuant	to	section	3572,	a	creditor	“means	a	person	

who	has	a	claim”	and	a	person	“means	an	individual,	partnership,	corporation,	

association,	 organization,	 government	 or	 governmental	 subdivision	 or	 agency,	

business	trust,	estate,	trust	or	any	other	legal	or	commercial	entity.”		14	M.R.S.	

§	3572(4),	(9)	(emphasis	added).	

         [¶12]		Because	the	State,	by	definition,	is	a	“person”	with	a	claim	under	

the	 statute,	 the	 Tuccis’	 contention	 that	 section	 3580(1)	 is	 broad	 enough	 to	

apply	to	the	State	is	not	without	merit.		However,	we	need	not	resolve	the	issue	

because	we	hold	that	section	3580	is	a	statute	of	repose.2		“A	statute	of	repose	

is	 a	 statute	 barring	 any	 suit	 that	 is	 brought	 after	 a	 specified	 time	 since	 the	

defendant	 acted	 .	 .	 .	 .”	 	 Baker	 v.	 Farrand,	 2011	 ME	 91,	 ¶	 16	 n.4,	 26	 A.3d	 806	

(quotation	marks	omitted).		It	“effect[s]	a	legislative	judgment	that	a	defendant	

should	be	free	from	liability	after	the	legislatively	determined	period	of	time.”		




   2		Statutes	of	limitations	and	statutes	of	repose	are	both	mechanisms	used	to	limit	the	temporal	

duration	 of	 liability,	 but	 each	 has	 a	 distinct	 purpose.	 	 Cal.	 Pub.	 Emps.’	 Ret.	 Sys.	 v.	 ANZ	 Sec.,	 Inc.,	
582	U.S.	__,	137	S.	Ct.	2042,	2049	(2017).		A	statute	of	limitations	governs	the	time	within	which	an	
action	must	be	commenced	and	begins	to	run	when	the	cause	of	action	accrues,	whereas	a	statute	of	
repose	limits	the	time	within	which	an	action	may	be	brought	and	is	not	related	to	the	accrual	of	any	
cause	of	action.		See	id.	
8	

Cal.	 Pub.	 Emps.’	 Ret.	 Sys.	 v.	 ANZ	 Sec.,	 Inc.,	 582	 U.S.	 ___,	 137	 S.	 Ct.	 2042,	 2049	

(2017)	(quotation	marks	omitted).	

       [¶13]	 	 That	 section	 3580	 is	 a	 statute	 of	 repose	 is	 confirmed	 by	 the	

language	 of	 the	 statute,	 which	 “reflects	 the	 legislative	 objective	 to	 give	 a	

defendant	a	complete	defense	to	any	suit	after	a	certain	period.”		Id.;	see	also	

CTS	Corp.	v.	Waldburger,	573	U.S.	1,	8	(2014);	Nat'l	Auto	Serv.	Ctrs.	v.	F/R	550,	

LLC,	 192	 So.	 3d	 498,	 510	 (Fla.	 Dist.	 Ct.	 App.	 2016).	 	 In	 particular,	 the	 term	

“extinguished”	used	in	section	3580	sets	an	outer	limit	on	the	right	to	bring	an	

action,	 rather	 than	 merely	 barring	 the	 remedy.	 	 See	 Nat’l	 Auto	 Serv.	 Ctrs.,	

192	So.	3d	 at	 510.	 	 Furthermore,	 the	 UFTA’s	 official	 comments	 specifically	

express	 the	 statutory	 intent	 to	 bar	 the	 underlying	 right	 and	 not	 merely	 the	

remedy	upon	expiration	of	the	statutory	periods	prescribed.		Unif.	Fraudulent	

Transfer	Act	Prefatory	Note,	7A	Pt.	II	U.L.A.	249	(2017).	

       [¶14]		Accordingly,	because	section	3580	affects	a	claimant’s	substantive	

right	to	bring	a	fraudulent	transfer	action,	it	is	applicable	to	all	parties	who	seek	

relief	 under	 the	 statute.	 	 See	 Unif.	 Fraudulent	 Transfer	 Act	 §	 9	 cmt.	 1,	

7A	Pt.	II	U.L.A.	555	 (2017)	 (stating	 that	 the	 statute	 rejects	 the	 rule	 applied	 in	

United	States	v.	Gleneagles	Inv.	Co.,	565	F.	Supp.	556,	583	(M.D.	Pa.	1983),	that	a	

state	statute	of	limitations	did	not	to	apply	to	a	fraudulent	conveyance	action	
                                                                                     9	

by	 the	 United	 States	 government).	 	 Thus,	 unlike	 a	 traditional	 statute	 of	

limitations	that	would	not	apply	against	the	State	unless	the	State	was	expressly	

named	therein,	see	Crommett,	151	Me.	at	193,	116	A.2d	at	616,	after	the	passage	

of	the	prescribed	time	period	in	the	statute	of	repose,	there	exists	no	right	for	

any	 claimant—even	 the	 State—to	 bring	 an	 action	 unless	 an	 exception	 is	

demonstrated.	

B.	   Equitable	Estoppel	

      [¶15]		Having	concluded	that	section	3580	is	a	statute	of	repose,	we	next	

consider	the	State’s	contention	that	the	Tuccis	are	estopped	from	asserting	it.	

We	 hold	 that	 section	 3580	 displaces	 our	 general	 power	 to	 apply	 equitable	

doctrines	to	prevent	a	defendant	from	asserting	a	statute	of	repose	as	a	defense.		

Cf.	Baker,	2011	ME	91,	¶	21	n.5,	26	A.3d	806	(“Through	statutory	enactment,	

the	 Legislature	 has	 foreclosed	 our	 capacity	 to	 define	 when	 the	 statute	 of	

limitations	.	.	.		may	be	tolled	.	.	.	or	to	establish	instances	where	the	discovery	

rule	may	be	applied.”).	

      [¶16]	 	 The	 United	 States	 Supreme	 Court	 has	 held	 that,	 although	 time	

requirements	 are	 customarily	 subject	 to	 equitable	 doctrines	 such	 as	 tolling,	

such	 doctrines	 are	 fundamentally	 inconsistent	 with	 a	 statute	 structured	 as	 a	

one-year	discovery	period	with	a	period	of	repose.		Lampf,	Pleva,	Lipkind,	Prupis	
10	

&	 Petigrow	 v.	 Gilbertson,	 501	 U.S.	 350,	 363	 (1991).	 	 Similarly,	 as	 we	 discuss	

below,	section	3580(1)’s	one-year	discovery	period	begins	after	the	claimant’s	

actual	 or	 constructive	 discovery	 of	 the	 fraudulent	 transfer,	 making	 equitable	

tolling	 or	 estoppel	 unnecessary,	 and	 the	 six-year	 extinguishment	 period	 is	 a	

cutoff	to	which	equitable	principles	do	not	logically	apply.		See	id.		“[T]he	object	

of	a	statute	of	repose,	to	grant	complete	peace	to	defendants,	supersedes	the	

application	of	a	tolling	rule	based	in	equity.”		Cal.	Pub.	Emps.’	Ret.	Sys.,	137	S.	Ct.	

at	2052;	see	also	CTS	Corp.,	573	U.S.	at	9	(noting	that	repose	periods	are	fixed	

and	 will	 not	 be	 delayed	 by	 estoppel	 or	 tolling);	 Aresty	 Int’l	 Law	 Firm,	 P.C.	 v.	

Citibank,	N.A.,	677	F.3d	54,	58	n.6	(1st	Cir.	2012)	(same).		Thus,	“[b]ased	on	the	

long-standing	 recognition	 that	 statutes	 of	 repose	 create	 an	 absolute	 bar	 to	

untimely	actions	and	the	specific	language	of	[the	UFTA	statute],	.	.	.	[a	UFTA	

action]	 is	 not	 subject	 to	 an	 assertion	 of	 equitable	 estoppel.”	 	 Nat'l	 Auto	 Serv.	

Ctrs.,	192	So.	3d	at	512.	

       [¶17]	 	 Accordingly,	 although	 principles	 of	 law	 and	 equity	 may	

supplement	the	provisions	of	the	UFTA	unless	displaced	by	the	provisions	of	

the	UFTA,	see	14	M.R.S.	§	3581,	the	State	may	not	assert	estoppel	here	because	

section	3580	has	displaced	the	applicability	of	equitable	doctrines	that	might	

otherwise	bear	on	that	statute.		This	conclusion	is	further	reinforced	by	Maine	
                                                                                      11	

Comment	3	to	section	3580	of	the	UFTA,	which	states	that	“[t]he	six	year	statute	

of	 limitations	 from	 date	 of	 discovery	 in	 cases	 of	 fraudulent	 concealment	

provided	by	14	M.R.S.A.	§	859	is	not	available	for	actions	under	the	Act.		The	

more	limited	discovery	rule	provided	in	subsection	(1)	is	the	only	exception	to	

the	 general	 six-year	 limitation	 period	 provided	 by	 this	 section.”	 	 14	 M.R.S.A.	

§	3580	Maine	cmt.	3	(emphasis	added).		“That	the	statute	provides	this	single	

discovery-based	 exception	 and	 does	 not	 provide	 any	 others	 is	 a	 textual	

indication	that	equitable	estoppel	principles,	which	would	effectively	create	a	

second	discovery-based	exception	when	a	plaintiff	is	delayed	in	learning	of	the	

fraudulent	nature	of	the	transaction	by	the	defendants’	misrepresentation,	are	

not	to	apply.”		Nat’l	Auto	Serv.	Ctrs.,	192	So.	3d	at	513;	see	also	United	States	v.	

Brockamp,	519	U.S.	347,	350-52	(1997)	(explaining	that	when	time	limitations	

and	 exceptions	 are	 explicit,	 the	 statute	 cannot	 easily	 be	 read	 as	 containing	

implicit	exceptions);	Musk	v.	Nelson,	647	A.2d	1198,	1201-02	(Me.	1994)	("[A]	

well-settled	rule	of	statutory	interpretation	states	that	express	mention	of	one	

concept	implies	the	exclusion	of	others	not	listed.	.	.	.		The	statute	provides	a	

single	exception	and	implicitly	denies	the	availability	of	any	other.”).	
12	

C.	       Discovery	Exception	

	         [¶18]		Because	the	State	may	not	assert	equitable	estoppel	in	this	case,	

we	next	consider	the	Tuccis’	contention	that	section	3580(1)	bars	the	State’s	

claim.		The	State	concedes	that	it	did	not	bring	its	action	within	six	years	after	

the	transfers	were	made;	however,	the	State	argues	that	the	Tuccis	cannot	show	

that	 the	 State	 failed	 to	 bring	 its	 claim	 within	 one	 year	 after	 it	 discovered	 or	

reasonably	 could	 have	 discovered	 the	 transfers.	 	 See	 14	 M.R.S.	 §	 3580(1).		

Although	 the	 State	 brought	 its	 complaint	 on	 April	 8,	 2016,	 ten	 days	 after	

discovering	the	transfers,	the	Tuccis	argue	that	the	State	could	have	discovered	

the	transfers	as	early	as	2011	during	the	UTPA	proceedings	and	that	it	should	

have	performed	an	online	check	of	the	Cumberland	County	Registry	of	Deeds,	

which	would	have	revealed	the	transfers	in	2009.3	

          [¶19]		We	have	interpreted	a	similar	discovery	rule,	found	in	14	M.R.S.	

§	859	(2018),	“as	a	provision	that	prevents	commencement	of	the	limitations	

period	until	the	existence	of	the	cause	of	action	or	fraud	is	discovered	or	should	

have	 been	 discovered	 by	 the	 plaintiff	 in	 the	 exercise	 of	 due	 diligence	 and	




      3		We	decline	to	address	the	Tuccis’	argument	that	under	the	laws	of	agency,	because	Cumberland	

County	had	actual	knowledge	of	the	transfers	when	they	were	recorded	in	2009,	the	State	is	likewise	
charged	with	knowledge.		See	Brown	v.	Town	of	Starks,	2015	ME	47,	¶	6,	114	A.3d	1003	(“In	order	to	
preserve	an	issue	for	appellate	review,	a	party	must	timely	present	that	issue	to	the	original	tribunal;	
otherwise,	the	issue	is	deemed	waived.”).	
                                                                                              13	

ordinary	 prudence.”	 	 Drilling	 &	 Blasting	 Rock	 Specialists,	 Inc.	 v.	 Rheaume,	

2016	ME	131,	¶	19,	147	A.3d	824	(quotation	marks	omitted).		In	that	context,	

we	reasoned	that	“a	failure	to	conduct	a	title	search	at	the	registry	will	not,	as	a	

matter	 of	 law,	 constitute	 a	 failure	 to	 exercise	 due	 diligence	 for	 purposes	 of	

preventing	 the	 commencement	 of	 the	 limitations	 period	 on	 a	 fraud	 claim.		

Whether	 a	 plaintiff	 exercised	 due	 diligence	 depends	 on	 the	 factual	

circumstances	 of	 a	 given	 case	 .	 .	 .	 .”	 	 Id.	 ¶	 29.	 	 Recordation	 of	 the	 fraudulent	

conveyance	is	merely	one	circumstance	for	the	court	to	consider.		See	Westman	

v.	Armitage,	215	A.2d	919,	922	(Me.	1966).	

       [¶20]	 	 As	 with	 section	 859,	 for	 purposes	 of	 commencing	 the	 statutory	

period	pursuant	to	section	3580(1),	the	claimant	must	exercise	due	diligence.		

Accord	Davimos	v.	Hallé,	No.	1:13-cv-225-GZS,	2013	U.S.	Dist.	LEXIS	136221,	at	

*11	 (D.	Me.	 Sept.	 24,	 2013)	 (finding	 our	 decisions	 interpreting	 section	 859	

instructive	in	assessing	whether	a	plaintiff	could	have	discovered	a	fraudulent	

transfer	pursuant	to	section	3580(1)).		Although	section	3580(1)	uses	the	term	

“could,”	 whereas	 section	 859	 looks	 to	 when	 the	 fraud	 “should	 have	 been	

discovered,”	 Rheaume,	 2016	 ME	 131,	 ¶	 19,	 147	A.3d	824	 (quotation	 marks	

omitted),	the	rational	meaning	of	section	3580(1)	is	that	the	actions	taken	by	

the	 defrauded	 claimant	 to	 discover	 the	 fraud	 must	 be	 reasonable	 in	 the	
14	

particular	circumstances	of	the	case.4		See,	e.g.,	Janvey	v.	Democratic	Senatorial	

Campaign	Comm.,	Inc.,	712	F.3d	185,	195	(5th	Cir.	2013)	(applying	the	Texas	

Uniform	Fraudulent	Transfer	Act,	which	in	pertinent	part	is	identical	to	Maine’s,	

and	using	the	terms	“could”	and	“should”	interchangeably).	

       [¶21]	 In	 this	 case,	 the	 Superior	 Court	 made	 extensive	 findings	 of	 fact	

detailing	the	many	deceptive	and	misleading	actions	that	Tucci	undertook	to	

present	 the	 appearance	 of	 insolvency.	 	 The	 court	 found,	 for	 purposes	 of	 the	

equitable	estoppel	defense	to	the	section	3580(1)	six-year	limitation,	that	the	

State’s	failure	to	conduct	a	search	at	the	registry	of	deeds	or	pursue	a	disclosure	

hearing	was	reasonable	in	light	of	Tucci’s	misrepresentations.		Those	findings,	

which	are	supported	by	the	record,	apply	with	equal	force	to	the	State’s	duty	of	

due	 diligence	 pursuant	 to	 the	 one-year	 discovery	 rule	 of	 section	 3580(1).		

Accordingly,	because	the	State’s	complaint	was	filed	within	the	one-year	period	

following	 the	 discovery	 of	 Tucci’s	 fraud,	 and	 the	 State	 could	 not	 have	

reasonably	discovered	the	fraud	before	the	actual	discovery,	the	State’s	cause	

of	action	was	not	extinguished	by	section	3580(1).	



   4		Were	it	otherwise,	the	claimant	could	benefit	from	the	discovery	rule	only	by	engaging	in	every	

readily	available	means	to	try	to	learn	of	the	fraud,	regardless	of	whether	it	is	reasonable	under	the	
circumstances.		We	doubt	the	Legislature	intended	to	impose	such	a	burden	on	a	defrauded	party,	
and	thus	we	apply	section	3580(1)	in	the	more	sensible	way	that	will	require	the	claimant	to	act	
reasonably	based	on	the	particular	circumstances	of	the	case	actually	or	constructively	known	to	the	
claimant	at	the	time.	
                                                                                   15	

         [¶22]		With	respect	to	the	merits	of	the	State’s	claim,	the	Superior	Court	

appropriately	considered	the	factors	laid	out	in	section	 3575(2)	of	the	UFTA	

and	 determined	 that	 the	 State	 had	 established,	 by	 clear	 and	 convincing	

evidence,	that	Tucci’s	transfers	were	made	with	actual	intent	to	hinder,	delay,	

or	defraud	creditors.		See	14.	M.R.S.	§	3575(1)(A);	FDIC	v.	Proia,	663	A.2d	1252,	

1254	 (Me.	1995).	 	 Because	 the	 court’s	 findings	 are	 supported	 by	 competent	

evidence	in	the	record,	we	affirm	the	judgment.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	      	       	    	     	
	
Lawrence	C.	Winger,	Esq.	(orally),	Portland,	for	appellants	Daniel	B.	Tucci,	Sr.,	
Beatrix	T.	Tucci,	and	March	21,	LLC	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Thomas	 A.	 Knowlton,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Cumberland	County	Superior	Court	docket	number	CV-2016-154	
FOR	CLERK	REFERENCE	ONLY